Case 2:17-cv-10554-NGE-RSW ECF No. 28 filed 01/25/19           PageID.703    Page 1 of 2




                         UNITED	STATES	DISTRICT	COURT	
                         EASTERN	DISTRICT	OF	MICHIGAN	
                                SOUTHERN	DIVISION	
                                             	
KEVIN	PAUL	LADACH,	
	
	      	      Plaintiff,	 	        	      	      CASE	NO.:		2:17‐cv‐10554	
	      	      	      	      	      	      	      HON.	NANCY	G.	EDMUNDS	
v.	    	      	      	      	      	      	      MAG.	JUDGE	R.	STEVEN	WHALEN	
	
CITY	OF	ROMULUS,	a	Michigan	municipal	
Corporation,	d/b/a	CITY	OF	ROMULUS	
POLICE	DEPARTMENT,	JADIE	SETTLES,	
in	his	individual	and	official	capacity	and	
DERRAN	SHELBY,	in	his	individual	and	
official	capacity,	
	
	      	      Defendants.	
__________________________________________________/	
	
           STIPULATED	ORDER	FOR	DISMISSAL	OF	DEFENDANTS,	
                  JADIE	SETTLES	AND	DERRAN	SHELBY,	ONLY	
                                             	
                                             	
	      THE	 PARTIES	 HERETO	 HAVING	 STIPULATED	 AND	 AGREED,	 by	 and	

through	 their	 respective	 counsel,	 to	 the	 dismissal	 of	 Defendants,	 JADIE	

SETTLES,	in	his	individual	and	official	capacity	and	DERRAN	SHELBY,	in	

his	 individual	 and	 official	 capacity,	 only,	 from	 the	 above‐entitled	 cause	 of	

action,	 with	 prejudice,	 without	 costs,	 interest	 or	 attorney	 fees,	 and	 with	 no	

settlement	 being	 made	 on	 their	 behalf;	 and	 the	 court	 being	 otherwise	 fully	

advised	in	the	premises;	
Case 2:17-cv-10554-NGE-RSW ECF No. 28 filed 01/25/19         PageID.704    Page 2 of 2




	       IT	 IS	 HEREBY	 ORDERED	 that	 Defendants,	 JADIE	 SETTLES,	 in	 his	

individual	 and	 official	 capacity	 and	 DERRAN	 SHELBY,	 in	 his	 individual	

and	 official	 capacity,	 only,	 be	 and	 are	 hereby	 dismissed	 as	 parties	 to	 the	

above‐entitled	 cause	 of	 action,	 with	 prejudice,	 without	 costs,	 interest	 or	

attorney	fees,	and	with	no	settlement	being	made	on	their	behalf.	

	       IT	IS	SO	ORDERED.	

	       	        	        	   	   	    s/	Nancy	G.	Edmunds_______________	
	       	        	        	   	   	    Nancy	G.	Edmunds	
                                       U.S.	DISTRICT	COURT	JUDGE	
	

APPROVED	AS	TO	FORM	AND	CONTENT:		

By	/s/Joel	B.	Sklar	(w/consent)	       	        By	/s/Audrey	J.	Forbush	
						JOEL	B.	SKLAR		(P38338)	 	       	        						AUDREY	J.	FORBUSH		(P41744)	
						Attorney	for	Plaintiff		 	       	        						Attorney	for	Defendants	
				

	
                          	
Open.00560.71044.21373433‐1




                                           2	
	
